DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 4/21/21 has been entered. 
Drawings
The drawings are objected to because the lines are not clear in the drawings in the file wrapper. In particular, the original line weight did not scan legibly, and a fully black and white (not greyscale) copy of the drawings is respectfully requested. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 4/28/21 and 4/29/21.
The application has been amended as follows: 
1. (Amended) A backlight module, comprising: a back plate having a bearing surface for supporting a membrane, a back plate hanger being protruded from the bearing surface; a plastic frame having: a pressing surface for pressing the membrane against the back plate, and a support surface substantially perpendicular to the pressing surface; and a membrane provided between the back plate and the plastic frame, wherein a membrane hanging hole for fitting the back plate hanger therein is formed at a margin of the membrane, and the back plate hanger is fitted in the membrane hanging hole; and wherein the back plate hanger has a shape defined by an outwardly convex arc-shaped surface protruding towards the support surface of the plastic frame and a second non-stressed surface facing away from the outwardly convex arc-shaped surface, and the membrane hanging hole has an inwardly-curved arc-shaped stressed surface protruding towards the support surface of the plastic frame, and wherein the inwardly-curved arc-shaped stressed surface and the outwardly convex arc-shaped surface have a same arc and match with each other; and a shape of a through-hole making up the membrane hanging hole is defined by the inwardly-curved arc-shaped stressed surface opposite to a flat first non-stressed surface.
Allowable Subject Matter
Claims 1-6, 8-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a membrane hanging hole for fitting the back plate hanger therein is formed at a margin of the membrane, and the back plate hanger is fitted in the membrane hanging hole; and wherein the back plate hanger has a shape defined by an outwardly convex arc-shaped surface protruding towards the support surface of the plastic frame and a second non-stressed surface facing away from the outwardly convex arc-shaped surface, and the membrane hanging hole has an inwardly-curved arc-shaped stressed surface protruding towards the support surface of the plastic frame, and wherein the inwardly-curved arc-shaped stressed surface and the outwardly convex arc-shaped surface have a same arc and match with each other; and a shape of a through-hole making up the membrane hanging hole is defined by the inwardly-curved arc-shaped stressed surface opposite to a flat first non-stressed surface.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Dependent claims 2-6, 8-14, 16 are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875